UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6523


PATRICK STEPHEN WATSON,

                Plaintiff - Appellant,

          v.

K. BROWN; BHAGIRATH, Sgt.,

                Defendants – Appellees,

and

UNKNOWN, Defendant No. 3; UNKNOWN, Defendant No. 4,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-00731-AJT-JFA)


Submitted:   September 13, 2011          Decided:   September 19, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Patrick Stephen Watson, Appellant Pro Se. Jeff W. Rosen, PENDER
& COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick      Stephen      Watson       appeals         the   district    court’s

order   granting       summary    judgment         to   the    Defendants       on   his    42

U.S.C. § 1983 (2006) complaint.                   For the reasons that follow, we

affirm in part, vacate in part, and remand.

            We review de novo a district court’s order granting

summary    judgment,      viewing       the       facts    and       drawing     reasonable

inferences therefrom in the light most favorable to the non-

movant.     Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).

Summary judgment may be granted only when “there is no genuine

issue as to any material fact and the movant is entitled to

judgment    as   a     matter    of   law.”         Fed.      R.    Civ.   P.   56(a);     see

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).                             “[T]here is

no issue for trial unless there is sufficient evidence favoring

the nonmoving party for a jury to return a verdict for that

party.”      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986).     For a non-movant to present a genuine issue of material

fact, “[c]onclusory or speculative allegations do not suffice,

nor does a mere scintilla of evidence in support of [the non-

moving party’s] case.”           Thompson v. Potomac Elec. Power Co., 312
F.3d 645,     649    (4th     Cir.    2002)          (internal        quotation     marks

omitted).

            Watson,      a     former    pre-trial         detainee,        premises       his

claim against Brown on the excessive use of force.                               He claims

                                              2
Brown     deliberately      closed       a    prison      door     on     him     and       thus

aggravated his already-broken shoulder.                         The Eighth Amendment

prohibits    the     infliction     of       “cruel      and    unusual    punishments.”

U.S. Const. amend. VIII.              This prohibition “not only outlaws

excessive    sentences       but    also      protects         inmates    from        inhumane

treatment     and     conditions      while          imprisoned.”              Williams      v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).                            “Eighth Amendment

analysis necessitates inquiry as to whether the prison official

acted with a sufficiently culpable state of mind (subjective

component)     and       whether    the      deprivation         suffered        or     injury

inflicted    on     the    inmate    was      sufficiently        serious        (objective

component).”       Id.

            To meet the subjective component of an excessive force

claim, the claimant must show that the prison official applied

force    “maliciously       and    sadistically          for    the    very     purpose      of

causing harm” rather than in a good-faith effort to maintain or

restore discipline.           Whitley v. Albers, 475 U.S. 312, 320-21

(1986)    (internal       quotation      marks      omitted).          But,     as     to   the

objective    component,       “[w]hen        prison      officials       maliciously        and

sadistically use force to cause harm, contemporary standards of

decency    always     are    violated.            This    is    true     whether       or   not

significant injury is evident.”                    Hudson v. McMillian, 503 U.S.
1, 9 (1992) (internal citation omitted).                          “An inmate who is

gratuitously       beaten    by    guards         does   not    lose     his    ability      to

                                              3
pursue an excessive force claim merely because he has the good

fortune to escape without serious injury.”                          Wilkins v. Gaddy,

130 S. Ct. 1175, 1178-79 (2010) (per curiam).

           Brown’s        and   Watson’s          factual   assertions       effectively

boiled down to a swearing contest backed chiefly by the parties’

own affidavits.          Crediting Watson’s version of events as we must

on summary judgment review, Brown deliberately shut the door on

him and told him as much.               Watson did not perceive the door was

closing until he was pinned against the doorway.                         The district

court therefore erred when it made a dispositive credibility

determination       on    the   basis    of       the   competing    affidavits.       We

vacate the district court’s summary judgment in Brown’s favor

and remand for consideration of Brown’s alternative grounds for

summary judgment.

           Watson        claims     deliberate          indifference    to    a    serious

medical need against Bhagirath.                    For a claimant to prevail on

such a claim, “the need must be both apparent and serious, and

the   denial   of    attention       must     be    both    deliberate       and   without

legitimate penological objective.”                      Grayson v. Peed, 195 F.3d
692, 695 (4th Cir. 1999).                “Deliberate indifference is a very

high standard—a showing of mere negligence will not meet it.”

Id.   at   695.          Instead,    a      prison       guard   evinces      deliberate

indifference to a serious medical need by intentionally denying

or delaying access to medical care or intentionally interfering

                                              4
with the treatment once prescribed.         Estelle v. Gamble, 429 U.S.
97,   104-05   (1976).   Watson    failed    to   show    a    serious    injury

sufficient to avoid summary judgment.

           Accordingly, we affirm the district court’s grant of

summary judgment on Watson’s claim against Bhagirath.                  We vacate

the court’s grant of summary judgment in favor of Brown and

remand so that the district court may consider in the first

instance   the   alternative     grounds    raised   by       Brown’s    summary

judgment motion.      We deny Watson’s request for transcripts at

the   Government’s    expense.      We   dispense    with       oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                   AFFIRMED IN PART, VACATED IN PART,
                                   AND REMANDED




                                     5